DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the memory foam, the pneumatic switch, and the pin extending to the plate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because of the following problems.  
A first part and a second part of the housing is not identified.  
A curved airway of the first part and a memory foam in the curved airway are not shown and not identified.  
A first cavity and a second cavity of the second part.
While the drawings do show the heating wire 5, a pin and a head of the heating wire 5 cannot be identified in the drawings because the pin and the head are not assigned with reference numbers and lines to point out the pine and the head of the heating wire 5 shown in the drawings.  
While the drawings do show the limit cover 4, a groove of the limit cover 4 cannot be identified in the drawings because the groove is not assigned with reference number and line to point out the groove of the limit cover 4 shown in the drawings.  Since, the head the head of the heating wire 5 being fixed in the groove of the limit cover 4.  
The drawings do not show the limit cover 4 being threaded connection to the fixed seat 6.
Because the pin of the heating wire 5 cannot be identified in the drawings, it is not clear how the pin of the heating wire 5 extends to the plate.  Also, is not shown in the drawings.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRONIC CIGARETTE WITH SHOR CIRCUIT PREVENTION.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 simply recites, "A device".  It is not clear what kind of device that the claimed invention is.  Is it an electrical device or mechanical device? 
According to the disclosure of the present application, the disclosed invention is an electronic cigarette.  However, it seems one of the most important element of an electronic cigarette is missing, which is "a reservoir or a container or a storage" for holding an e-liquid.  Therefore, it is also not clear where in the device that the e-liquid is located and how the heating wire is receiving the e-liquid.

In claim 1, because many elements recited in claim 1 are not identified in the drawings, it is not clear where each element is located and how each element is structurally related with each other.  
Claim 1, line 2 recites, "a seal cover".  However, claim 1 does not recite how this seal cover is structurally related with all other elements recited in claim 1.  Also, it is not clear what part of the device that this cover provides sealing cover.  
Claim 1 recites, "a plate comprising a pneumatic switch".  However, claim 1 does not recite what or how this pneumatic switch is activated.
Claim 1 recites "a plug" disposed on one end of the housing.  It is not clear whether this plug is a mechanical plug, an electrical plug, or both mechanical and electrical plug.  Also, it is not clear what this plug does.
Claim 1 also recites "a plate" disposed in the second cavity of the housing.  However, it is not clear what kind of this plate is and what this plate does.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831